 



EXHIBIT 10.3

EAGLE MATERIALS INC.
INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

     This option agreement (the “Option Agreement” or “Agreement”) entered into
between Eagle Materials Inc., a Delaware corporation (the “Company”), and
                      (the “Optionee”), an employee of the Company or its
Affiliates, with respect to a right (the “Option”) awarded to the Optionee under
the Eagle Materials Inc. Incentive Plan (the “Plan”) on                      
(the “Award Date”) to purchase from the Company up to but not exceeding in the
aggregate                       shares of Common Stock (as defined in the Plan)
at a price of $    per share (the “Exercise Price”), such number of shares and
such price per share being subject to adjustment as provided in the Plan, and
further subject to the following terms and conditions:

     1. Relationship to Plan.

     This Option is subject to all of the terms, conditions and provisions of
the Plan and administrative interpretations thereunder, if any, which have been
adopted by the Company’s Compensation Committee (“Committee”) and are in effect
on the date hereof. Except as defined herein, capitalized terms shall have the
same meanings ascribed to them under the Plan. For purposes of this Option
Agreement:

     (a) “Net Earnings” for any fiscal year means the Company’s net earnings as
reported by the Company in its annual report to stockholders for such fiscal
year, as adjusted by the Committee in its reasonable discretion to take into
account events and circumstances not contemplated at the time of this award.

     (b) “Return on Equity” or “ROE” for any fiscal year means the percentage
obtained by dividing Net Earnings for such fiscal year by the Stockholders’
Equity at the beginning of such fiscal year.

     (c) “Stockholder Equity” means the Company’s Total Stockholders’ Equity as
reported in its annual report to stockholders, as adjusted by the Committee in
its reasonable discretion to take into account events and circumstances not
contemplated at the time of this award.

     (d) “Vesting Date” means March 31 of any given fiscal year on which Option
Shares vest, if any, in accordance with the Vesting Schedule.

     (e) “Vesting Period” means the period commencing on the Award Date and
ending on the last day of the fiscal year in which the Award may fully vest in
accordance with the Vesting Schedule.

1



--------------------------------------------------------------------------------



 



     (f) “Vesting Schedule” means the schedule provided in Section 2(a).

     2. Vesting and Exercise Schedule.

     (a) Vesting Schedule. The shares of Common Stock covered by this Option
(the “Options Shares”) shall vest based on the three year average ROE for the
three consecutive fiscal years ending with the applicable fiscal year in
accordance with the following schedule:

                  3 Year Average ROE Targets     at FYE

--------------------------------------------------------------------------------

Vesting             Percentage

--------------------------------------------------------------------------------

  March 31, 2005

--------------------------------------------------------------------------------

  March 31, 2006

--------------------------------------------------------------------------------

  March 31, 2007

--------------------------------------------------------------------------------

50%
  14.8%   16.3%   17.4%
60%
  15.2%   16.7%   17.8%
70%
  15.6%   17.1%   18.2%
75%
  15.8%   17.3%   18.4%
80%
  16.0%   17.5%   18.6%
85%
  16.2%   17.7%   18.8%
90%
  16.4%   17.9%   19.0%
95%
  16.6%   18.1%   19.2%
100%
  16.8%   18.3%   19.4%

     The exact vesting percentage attained from the Vesting Schedule shall be
calculated based on straight-line interpolation between the percentages shown in
the Vesting Schedule with fractional percentages rounded to the nearest tenth of
one percent; provided, however, in no event shall the Option Shares vest below
fifty percent.

     If the three year average ROE for any fiscal year subsequent to the initial
fiscal year within the Vesting Period results in a vesting percentage, the
applicable percentage of Option Shares which shall vest on the applicable
Vesting Date shall equal (i) the vesting percentage derived from the Vesting
Schedule for the given fiscal year end less (ii) the vesting percentage
previously attained in prior fiscal year(s), if any. At the end of the Vesting
Period, if any Option Shares remain unvested, such Option Shares shall be
cancelled.

     The Optionee must be in continuous employment with the Company or any of
its Affiliates or serve as a Director from the Award Date through the date of
vesting in order for the Option to vest with respect to additional shares of
Common Stock on such date.

     (b) Exercisability. One-third of the Option Shares that vest in accordance
with the Vesting Schedule on any Vesting Date shall become exercisable as

2



--------------------------------------------------------------------------------



 



soon as administratively practicable following such date. The remaining
two-thirds shall become exercisable with one-third on the first anniversary of
such Vesting Date and one-third on the second anniversary of such Vesting Date.

     The Optionee must be in continuous employment with the Company or any of
its Affiliates or serve as a Director from the Award Date through the date the
portion of the Option would otherwise become exercisable in order for the Option
to become exercisable with respect to additional shares of Common Stock on such
date.

     To the extent the Option becomes exercisable, such Option may be exercised
in whole or in part (at any time or from time to time, except as otherwise
provided herein) until expiration of the Option pursuant to the terms of this
Agreement or the Plan.

     (c) Calculations. Calculations of ROE shall be made and approved by the
Committee. The Committee shall have the sole authority to approve the
calculations for purposes of the Vesting Schedule, and its approval of such
calculations shall be final, conclusive, and binding on all parties.

     (d) Change in Control. This Option shall become fully vested and
exercisable, without regard to the limitations set forth in subparagraph (a) or
(b) above, provided that the Optionee has been in continuous employment with the
Company or any of its Affiliates or served as a Director since the Award Date,
upon the occurrence of a Change in Control (as defined in Exhibit A to this
Agreement) within the Vesting Period, and fully exercisable (without regard to
the limitations set forth in subparagraph (b) above) upon a Change in Control
any time after the Vesting Period with respect to any Option Shares which are
vested as of the end of the Vesting Period, unless either (i) the Committee
determines that the terms of the transaction giving rise to the Change in
Control provide that the Option is to be replaced within a reasonable time after
the Change in Control with an option of equivalent value to purchase shares of
the surviving parent corporation or (ii) the Option is to be settled in cash in
accordance with the last sentence of this subparagraph (d). Upon a Change in
Control, pursuant to Section 16 of the Plan, the Company may, in its discretion,
settle the Option by a cash payment equal to the difference between the Fair
Market Value per share of Common Stock on the settlement date and the Exercise
Price for the Option, multiplied by the number of shares then subject to the
Option.

     (e) Revisions. The Committee shall have the authority to make adjustments
to terms and conditions of this Section 2 as it deems appropriate.

     3. Termination of Option.

     The Option hereby granted shall terminate and be of no force and effect
with respect to any shares of Common Stock not previously purchased by the
Optionee at the earliest time specified below:

3



--------------------------------------------------------------------------------



 



     (a) the seventh anniversary of the Award Date;

     (b) if Optionee’s employment with the Company and its Affiliates (and
service as a Director) is terminated by the Company or a Subsidiary for “cause”
(as determined by the Committee) at any time after the Award Date, then the
Option shall terminate immediately upon such termination of Optionee’s
employment;

     (c) if Optionee’s employment with the Company and its Affiliates (and
service as a Director) is terminated for any reason other than death or
termination for “cause”, then the Option shall terminate on the first business
day following the expiration of the 90-day period beginning on the date of
termination of Optionee’s employment;

     (d) if Optionee’s employment with the Company and its Affiliates(and
service as a Director) is terminated due to the death of the Optionee at any
time after the Award Date and while in the employ of the Company or its
Affiliates or within 90 days after termination of such employment, then the
Option shall terminate on the first business day following the expiration of the
one-year period which began on the date of Optionee’s death.

     In the event the Option remains exercisable for a period of time following
the date of termination of Optionee’s employment, the Option may be exercised
during such period of time only to the extent it was exercisable as provided in
Section 2 on such date of termination of Optionee’s employment. The portion of
the Option not exercisable upon termination shall terminate and be of no force
and effect upon the date of the Optionee’s termination of employment.

     4. Exercise of Option.

     Subject to the limitations set forth herein and in the Plan, this Option
may be exercised by notice provided to the Company as set forth in Section 5.
The payment of the Exercise Price for the Common Stock being purchased pursuant
to the Option shall be made (a) in cash, by check or cash equivalent, (b) by
tender to the Company, or attestation to the ownership, of Common Stock owned by
the Optionee having a Fair Market Value (as determined by the Company without
regard to any restrictions on transferability applicable to such Common Stock by
reason of federal or state securities laws or agreements with an underwriter for
the Company) not less than the Exercise Price, (c) by delivery of a properly
executed notice together with irrevocable instructions to a broker providing for
the assignment to the Company of the proceeds of a sale or loan with respect to
some or all of the shares being acquired upon the exercise of the Option
(including, without limitation, through an exercise complying with the
provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System), (d) by such other consideration as may
be approved by the Board from time to time to the extent permitted by applicable
law, or (e) by any combination thereof. Such notice shall be accompanied by cash
or Common

4



--------------------------------------------------------------------------------



 



Stock in the full amount of all federal and state withholding or other
employment taxes applicable to the taxable income of such Participant resulting
from such exercise (or instructions to satisfy such withholding obligation by
withholding Option Shares in accordance with Section 8). For the purpose of
determining the amount, if any, of the purchase price satisfied by payment in
Common Stock, such Common Stock shall be valued at its Fair Market Value on the
date of exercise.

     If the Optionee desires to pay the purchase price for the Option Shares by
tendering Common Stock using the method of attestation, the Optionee may,
subject to any such conditions and in compliance with any such procedures as the
Committee may adopt, do so by attesting to the ownership of Common Stock of the
requisite value, in which case the Company shall issue or otherwise deliver to
the Optionee upon such exercise a number of Option Shares equal to the result
obtained by dividing (a) the excess of the aggregate Fair Market Value of the
total number shares of Common Stock subject to the Option for which the Option
(or portion thereof) is being exercised over the purchase price payable in
respect of such exercise by (b) the Fair Market Value per Option Share subject
to the Option, and the Optionee may retain the shares of Common Stock the
ownership of which is attested.

     Notwithstanding anything to the contrary contained herein, the Optionee
agrees that he will not exercise the Option granted pursuant hereto, and the
Company will not be obligated to issue any Option Shares pursuant to this Option
Agreement, if the exercise of the Option or the issuance of such shares would
constitute a violation by the Optionee or by the Company of any provision of any
law or regulation of any governmental authority or any stock exchange or
transaction quotation system. The Optionee agrees that, unless the options and
shares covered by the Plan have been registered pursuant to the Securities Act
of 1933, as amended (the “Act”), the Company may, at its election, require the
Optionee to give a representation in writing in form and substance satisfactory
to the Company to the effect that he is acquiring such shares for his own
account for investment and not with a view to, or for sale in connection with,
the distribution of such shares or any part thereof.

     If any law or regulation requires the Company to take any action with
respect to the shares specified in such notice, the time for delivery thereof,
which would otherwise be as promptly as reasonably practicable, shall be
postponed for the period of time necessary to take such action.

     5. Notices.

     Notice of exercise of the Option must be made in the following manner,
using such forms as the Company may from time to time provide:

     (a) by electronic means as designated by the Committee, in which case the
date of exercise shall be the date when receipt is acknowledged by the Company;

5



--------------------------------------------------------------------------------



 



     (b) by registered or certified United States mail, postage prepaid, to
Eagle Materials Inc., Attention: Secretary, 3811 Turtle Creek, Suite 1100,
Dallas, Texas 75219, in which case the date of exercise shall be the date of
mailing; or

     (c) by hand delivery or otherwise to Eagle Materials Inc., Attention:
Secretary, 3811 Turtle Creek, Suite 1100, Dallas, Texas 75219, in which case the
date of exercise shall be the date when receipt is acknowledged by the Company.

     Notwithstanding the foregoing, in the event that the address of the Company
is changed prior to the date of any exercise of this Option, notice of exercise
shall instead be made pursuant to the foregoing provisions at the Company’s
current address.

     Any other notices provided for in this Agreement or in the Plan shall be
given in writing or by such electronic means, as permitted by the Committee, and
shall be deemed effectively delivered or given upon receipt or, in the case of
notices delivered by the Company to the Optionee, five days after deposit in the
United States mail, postage prepaid, addressed to the Optionee at the address
specified at the end of this Agreement or at such other address as the Optionee
hereafter designates by written notice to the Company.

     6. Assignment of Option.

     Except as otherwise permitted by the Committee, the rights of the Optionee
under the Plan and this Award Agreement are personal; no assignment or transfer
of the Optionee’s rights under and interest in this Option may be made by the
Optionee otherwise than by will, by beneficiary designation, by the laws of
descent and distribution or by a qualified domestic relations order; and this
Option is exercisable during his lifetime only by the Optionee.

     After the death of the Optionee, exercise of the Option shall be permitted
only by the Optionee’s executor or the personal representative of the Optionee’s
estate (or by his assignee, in the event of a permitted assignment) and only to
the extent that the Option was exercisable on the date of the Optionee’s death.

     7. Stock Certificates.

     Certificates representing the Common Stock issued pursuant to the exercise
of the Option will bear all legends required by law and necessary or advisable
to effectuate the provisions of the Plan and this Option. The Company may place
a “stop transfer” order against shares of the Common Stock issued pursuant to
the exercise of this Option until all restrictions and conditions set forth in
the Plan or this Agreement and in the legends referred to in this Section 7 have
been complied with.

     8. Withholding.

6



--------------------------------------------------------------------------------



 



     No certificates representing shares of Common Stock purchased hereunder
shall be delivered to or in respect of an Optionee unless the amount of all
federal, state and other governmental withholding tax requirements imposed upon
the Company with respect to the issuance of such shares of Common Stock has been
remitted to the Company or unless provisions to pay such withholding
requirements have been made to the satisfaction of the Committee. The Committee
may make such provisions as it may deem appropriate for the withholding of any
taxes which it determines is required in connection with this Option. The
Optionee may pay all or any portion of the taxes required to be withheld by the
Company or paid by the Optionee in connection with the exercise of all or any
portion of this Option by delivering cash, or, with the Committee’s approval, by
electing to have the Company withhold shares of Common Stock, or by delivering
previously owned shares of Common Stock, having a Fair Market Value equal to the
amount required to be withheld or paid. The Optionee must make the foregoing
election on or before the date that the amount of tax to be withheld is
determined.

     9. Shareholder Rights.

     The Optionee shall have no rights of a shareholder with respect to shares
of Common Stock subject to the Option unless and until such time as the Option
has been exercised and ownership of such shares of Common Stock has been
transferred to the Optionee.

     10. Successors and Assigns.

     This Agreement shall bind and inure to the benefit of and be enforceable by
the Optionee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Optionee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.

     11. No Employment Guaranteed.

     No provision of this Option Agreement shall confer any right upon the
Optionee to continued employment with the Company or any Subsidiary.

     12. Governing Law.

     This Option Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Texas.

     13. Amendment.

     This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Optionee.

7



--------------------------------------------------------------------------------



 



     

         EAGLE MATERIALS INC.
 
   
Date:                                                         
  By:                                                             

  Name:                                                         

  Title:                                                           

     The Optionee hereby accepts the foregoing Option Agreement, subject to the
terms and provisions of the Plan and administrative interpretations thereof
referred to above.

     

  OPTIONEE:
 
   
Date:                                                         
                                                                   

  [name]
 
   

  Optionee’s Address:
 
   

                                                                   

                                                                   

                                                                   

8



--------------------------------------------------------------------------------



 



Exhibit A

Change in Control

     For the purpose of this Agreement, a “Change of Control” shall mean the
occurrence of any of the following events:

     (a) The acquisition by any Person of beneficial ownership of securities of
the Company (including any such acquisition of beneficial ownership deemed to
have occurred pursuant to Rule 13d-5 under the Exchange Act) if, immediately
thereafter, such Person is the beneficial owner of (i) 50% or more of the total
number of outstanding shares of any single class of Company Common Stock or
(ii) 40% or more of the total number of outstanding shares of all classes of
Company Common Stock, unless such acquisition is made (a) directly from the
Company in a transaction approved by a majority of the members of the Incumbent
Board or (b) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company;

     (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (or who is otherwise designated as a member
of the Incumbent Board by such a vote) shall be considered as though such
individual were a member of the Incumbent Board, except that any such individual
shall not be considered a member of the Incumbent Board if his or her initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;

     (c) The consummation of a Business Combination, unless, immediately
following such Business Combination, (i) more than 50% of both the total number
of then outstanding shares of common stock of the parent corporation resulting
from such Business Combination and the combined voting power of the then
outstanding voting securities of such parent corporation entitled to vote
generally in the election of directors will be (or is) then beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
beneficial owners, respectively, of the outstanding shares of Company Common
Stock immediately prior to such Business Combination in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the outstanding shares of Company Common Stock, (ii) no Person (other than any
employee benefit plan (or related trust) of the Company or any corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 40% or more of the total number of then outstanding shares of common
stock of the corporation resulting from such Business Combination or the

 



--------------------------------------------------------------------------------



 



combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (iii) at
least a majority of the members of the board of directors of the parent
corporation resulting from such Business Combination were members of the
Incumbent Board immediately prior to the consummation of such Business
Combination; or

     (d) Approval by the Board and the shareholders of the Company of (i) a
complete liquidation or dissolution of the Company or (ii) a Major Asset
Disposition (or, if there is no such approval by shareholders, consummation of
such Major Asset Disposition) unless, immediately following such Major Asset
Disposition, (A) Persons that were beneficial owners of the outstanding shares
of Company Common Stock immediately prior to such Major Asset Disposition
beneficially own, directly or indirectly, more than 50% of the total number of
then outstanding shares of common stock and the combined voting power of the
then outstanding shares of voting stock of the Company (if it continues to
exist) and of the Acquiring Entity in substantially the same proportions as
their ownership immediately prior to such Major Asset Disposition of the
outstanding shares of Company Common Stock; (B) no Person (other than any
employee benefit plan (or related trust) of the Company or such entity)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of common stock or the combined voting power of the then outstanding
voting securities of the Company (if it continues to exist) and of the Acquiring
Entity entitled to vote generally in the election of directors and (C) at least
a majority of the members of the Board of the Company (if it continues to exist)
and of the Acquiring Entity were members of the Incumbent Board at the time of
the execution of the initial agreement or action of the Board providing for such
Major Asset Disposition.

     For purposes of the foregoing,

     (i) the term “Person” means an individual, entity or group;

     (ii) the term “group” is used as it is defined for purposes of
Section 13(d)(3) of the Exchange Act;

     (iii) the terms “beneficial owner”, “beneficially ownership” and
“beneficially own” are used as defined for purposes of Rule 13d-3 under the
Exchange Act;

     (iv) the term “Business Combination” means (x) a merger, consolidation or
share exchange involving the Company or its stock or (y) an acquisition by the
Company, directly or through one or more subsidiaries, of another entity or its
stock or assets;

 



--------------------------------------------------------------------------------



 



     (v) the term “Company Common Stock” shall mean the Common Stock, par value
$.01 per share, of the Company and the Class B Common Stock, par value $.01 per
share, of the Company (or, if the context requires, shall mean either such
class);

     (vi) the term “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

     (vii) the phrase “parent corporation resulting from a Business Combination”
means the Company if its stock is not acquired or converted in the Business
Combination and otherwise means the entity which as a result of such Business
Combination owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries;

     (viii) the term “Major Asset Disposition” means the sale or other
disposition in one transaction or a series of related transactions of 50% or
more of the assets of the Company and its subsidiaries on a consolidated basis;
and any specified percentage or portion of the assets of the Company shall be
based on fair market value, as determined by a majority of the members of the
Incumbent Board;

     (ix) the term “Acquiring Entity” means the entity that acquires the largest
portion of the assets sold or otherwise disposed of in a Major Asset Disposition
(or the entity, if any, that owns a majority of the outstanding voting stock of
such acquiring entity entitled to vote generally in the election of directors or
members of a comparable governing body); and

     (x) the phrase “substantially the same proportions,” when used with
reference to ownership interests in the parent corporation resulting from a
Business Combination or in an Acquiring Entity, means substantially in
proportion to the number of shares of Company Common Stock beneficially owned by
the applicable Persons immediately prior to the Business Combination or Major
Asset Disposition, but is not to be construed in such a manner as to require
that the same ratio or number of shares of such parent corporation or Acquiring
Entity be issued, paid or delivered in exchange for or in respect of the shares
of each class of Company Common Stock.

 